BAKER, J.
Heard on respondent’s motion to dismiss the bill on the *8ground that it states no case for the jurisdiction of a court of equity in that the bill seeks to prevent the foreclosure of a mortgage until certain unliquidated and disputed claims between the mortgagor and the mortgagee can be determined.
For Complainant: Demers & Lambert.
For Respondent: J. R. Higgins.
'The record in the case shows that after a decree had been entered granting a preliminary injunction, the matter was taken to the Supreme Court on appeal and there the granting of the injunction was sustained. Since then answers have been filed and the case is now ready for final hearing. The present motion to dismiss was filed subsequent to all these proceedings.
In its rescript the Supreme Court intimates that there may be a question as to whether or not the respondent’s failure to keep a certain contract might not entitle complainant to relief. The court further says that in its opinion a sale under conditions as at present existing would cause great and unnecessary hardship to the complainant.
In view of this and in view of the travel and record of the case, it seems to the court that the motion to dismiss should not at this time be granted.
The motion is denied.